Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/02/2021.  In the Amendment, Applicant amended claims 1, 9 and 17.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 12/02/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Mewes et al. (US PGPUB 2016/0247079,  hereinafter Mewes) in view of Lalladi et al. (US PGPUB 2017/0060574, hereinafter Lalladi) and further in view of Siebel et al. (US PGPUB 2017/0006135, hereinafter Siebel). 

 	The closest prior arts are Mewes et al. (US PGPUB 2016/0247079,  hereinafter Mewes) in view of Lalladi et al. (US PGPUB 2017/0060574, hereinafter Lalladi) and further in view of Siebel et al. (US PGPUB 2017/0006135, hereinafter Siebel) are generally directed to various aspect of system, method, and non-transitory computer-readable medium for collect data from real time feed and analyzing positional coordinates of a particular field from the field specific location data, and further perform computations based on raw data received from the sensors and generate intelligence information from the ingested stream data.
 	However, none of Mewes, Lalladi and Siebel teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9, and 17. For examples, it failed to teach the virtual machine configured to use a message queue publish and subscribe structure to receive the real- time data, the at least one hardware processor further configured to remember a sequence of applications executed to solve a given problem and recommend an application in the sequence that is working for the given problem, wherein the applications include data ingestion applications, machine learning applications, analytics applications and predictive applications, and the given problem includes detecting disruptive events before the events occur, wherein at least one of the data ingestion applications extract, filter and fuse data from a plurality of sources based on geography and time.


This feature in light of other features, when considered as a whole, in the independent claims 1, 9 and 17 are allowable over the prior arts of record.


An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 9 and 17. 
	The dependent claims depending upon claims 1, 9 and 17 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163